Citation Nr: 0833023	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2005, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  In April 2006, the case was 
remanded for additional development.  


FINDINGS OF FACT

It is reasonably shown that the veteran has a bipolar 
disorder which had its onset in service.  


CONCLUSION OF LAW

Service connection for bipolar disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Factual Background

The veteran's service personnel records show that he served 
as a chaplain's assistant from May 1966 to January 1968.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service treatment records (STRs) have been irretrievably 
lost.  In January 2003, he stated on his NA Form 13055, 
Request for More Information Needed to Request Medical Data, 
that he was not treated for a psychiatric disability in 
service.  

January 1998 to January 2004 private treatment records from 
Dr. C.R. show that the veteran was treated for a psychiatric 
disability, diagnosed variously as anxiety, depression, 
bipolar depression, and post-traumatic stress disorder 
(PTSD).  In a September 2003 letter, Dr. C.R. stated that he 
has been treating the veteran for a chronic anxiety disorder 
consistent with PTSD symptoms ever since his first visit in 
December 1988.  He also stated that he has custody of the 
veteran's postservice treatment records dating back to 1968.  

In January 2005 and January 2006 letters, Dr. C.R. stated 
essentially that the veteran's nightmares, panic attacks, and 
mood swings originated from his military service; 
specifically, from having to interact with wounded and 
mentally ill soldiers while serving as a chaplain's 
assistant.  In January 2005, he stated, "[T]he evidence of a 
chronic acquired psychiatric disability during active service 
and subsequent psychosis manifested within one year of 
discharge was all obscured by [the veteran] not reporting his 
[constant nightmares]"; he did not report them because he 
did not think he had an illness, as he was "self-
medicating" and suppressing his nightmares regularly with 
alcohol.  In January 2006, Dr. C.R. stated there was "no 
paper trail documenting [the veteran's] complaints," as he 
was not aware he had a medical problem.  Instead, the veteran 
"used alcohol to separate or temporarily numb himself on a 
day to day basis."  

In February 2007, Dr. C.R. stated that the veteran exhibits 
symptoms of PTSD; specifically, he endorses symptoms of 
anger, anxiety with panic attacks, chronic pain, confusion, 
crisis, chronic depression, grief, guilt, loneliness, self-
loathing behavior, battles with obesity, passive 
aggressiveness, sleep disorders (mainly nightmares and 
insomnia), substance abuse, and withdrawal from society.  In 
his opinion, the veteran's psychiatric disability was a 
result of his service, as he experienced episodes of grief 
and guilt that related back to his experiences with wounded 
soldiers while serving as a chaplain's assistant.  

July 2000 to March 2005 VA outpatient treatment records show 
that that the veteran received treatment for depressive 
disorder since July 2000, bipolar disorder since October 
2003, and PTSD since January 2004.  In January and February 
2004, he was hospitalized for alcohol dependence.  He 
reported having PTSD as a result of serving as chaplain's 
assistant and witnessing wounded soldiers in the military.  
On admission, PTSD, anxiety disorder, and bipolar disorder 
were diagnosed.  Upon discharge, alcohol dependence and mood 
disorder were diagnosed.  

Social Security Administration (SSA) records show that in 
September 2001, the veteran underwent a comprehensive 
psychiatric evaluation.  He complained of sleep problems.  On 
mental status examination, his subjective internal emotional 
tone was noted to be occasionally depressed; it was not 
elevated, expansive, anxious, irritable, or angry.  He was at 
times hopeless with intermittent euphoria.  Depressive 
disorder, currently under treatment, was diagnosed.

In an October 2003 letter, the veteran's private physician, 
Dr. J.D., stated that the veteran reported having repetitive 
nightmares, panic attacks, a history of mood changes, a 
history of alcohol abuse, and an attempt at suicide following 
marital problems that resulted in a divorce from his wife.  
Dr. J.D. stated that these symptoms were compatible with PTSD 
and bipolar disorder.

On March 2008 VA examination, PTSD and bipolar disorder were 
diagnosed.  The examiner stated that the veteran had his 
first depressive episode in service and his first manic 
episode at age 41.  Although his first manic episode was 
somewhat late in presentation, the examiner noted that often 
people will have depressive episodes prior to experiencing a 
manic episode.  He also noted that the veteran was likely 
using alcohol secondary to his mental disorders in order to 
self-medicate his panic attacks and mood symptoms, which 
would explain why he did not seek treatment earlier.  In his 
opinion, if the veteran had been clean and sober earlier, his 
manic episodes may have manifested earlier as it was notable 
that he had a marked increase in psychiatric symptoms during 
his 11 years of sobriety, from 1988 to 1999, during which he 
first sought medical attention and was prescribed medication.  
Based upon the foregoing, the examiner opined, "[I]t is more 
likely than not that . . . [the veteran's] bipolar disorder . 
. . with his subsequent alcohol use began in the service and 
were exacerbated by his service as a result of his time in 
the military."

C.	Legal Criteria and Analysis

As the veteran's STRs are apparently irretrievably lost, VA 
has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The record reflects that the veteran has indicated 
that he did not seek any treatment for psychiatric problems 
in service, so there are no further alternate sources from 
which medical records could be sought.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

At the outset, that Board note that the veteran's claim is 
interpreted as seeking service connection for a psychiatric 
disability, however diagnosed.  As diagnosed by his 
healthcare providers and on March 2008 VA examination, the 
veteran currently has a bipolar disorder.  The record is 
unclear as to when that specific entity bipolar was first 
manifest.  Although he did not seek psychiatric treatment 
until 1988, and bipolar disorder was not clinically diagnosed 
until 2003, both his private physician, Dr. C.R., and the 
March 2008 (examination pursuant to the Board's remand) VA 
examiner noted that the veteran reported depressive 
symptomatology as early as during his service when he began 
to use alcohol as a means to "separate or temporarily numb 
himself on a day to day basis" from his experiences serving 
as a chaplain's assistant.  Based upon their review of the 
file, interviews with the veteran, and mental status 
examinations, in their opinions, his bipolar disorder was 
more likely than not related to his service.  As part of the 
rationale for their opinions, they both explained that the 
veteran did not exhibit evidence of a psychiatric problem 
prior to 1988 because he was using alcohol to self-medicate, 
and it obscured his symptoms.  The Board finds no reason to 
question the opinion of VA's own expert.  As this competent 
evidence supports the veteran's claim, and there is no 
contrary evidence in the record, service connection for 
bipolar disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bipolar disease is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


